            Case 20-11570-LSS                     Doc 138            Filed 07/10/20               Page 1 of 48


                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE

In re PYXUS INTERNATIONAL, INC. et al.                                                                Case No. 20-11570 (LSS)
               Debtor
                                   INITIAL MONTHLY OPERATING REPORT
 File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief.

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation. Bank
accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession." Examples
of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.


REQUIRED DOCUMENTS                                                                Document Attached        Explanation Attached
12-Month Cash Flow Projection (Form IR-1)                                                X
Certificates of Insurance:
    Workers Compensation                                                                     X
    Property                                                                                 X
    General/Umbrella/Excess Liability                                                        X
    International General Liability                                                          X
    Vehicle                                                                                  X
    Marine Stock                                                                             X
    Directors and Officers                                                                   X
    Excess D&O                                                                               X
    Fiduciary Liability                                                                      X
    Crime                                                                                    X
    Media, Cyber and Technology                                                              X
    Forestry in Malawi                                                                       X
    Non Owned Aircraft Liability                                                             X
    Corporate Counsel E&O                                                                    X
    Lead Side A - Excess D&O Liability                                                                                 X
    1st Excess Side A D&O Liability                                                                                    X
    Special Contingency                                                                                                X
    Aircraft Hull                                                                                                      X
    Political Risk                                                                                                     X
    Identify areas of self-insurance w/liability caps
Evidence of Debtor in Possession Bank Accounts                                           Cash Management Order Attached
  Tax Escrow Account
  General Operating Account
  Money Market Account pursuant to Local Rule 4001-3 for the
  District of Delaware only. Refer to:
  http://www.deb.uscourts.gov/
  Other:
Retainers Paid (Form IR-2)                                                                   X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
are true and correct to the best of my knowledge and belief.



 Signature of Debtor                                                      Date



 Signature of Joint Debtor                                                 Date

 /s/ Joel Thomas                                                          July 10, 2020
 Signature of Authorized Individual*                                      Date

  Joel Thomas                                                             Chief Financial Officer
 Printed Name of Authorized Individual                                    Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
 partnership; a manager or member if debtor is a limited liability company.
               Case 20-11570-LSS     Doc 138   Filed 07/10/20   Page 2 of 48


In re PYXUS INTERNATIONAL, INC. et al.                          Case No. 20-11570 (LSS)
               Debtor




                      12-MONTH CASH FLOW PROJECTION (FORM IR-1)
                                                        Case 20-11570-LSS                  Doc 138      Filed 07/10/20         Page 3 of 48
In re PYXUS INTERNATIONAL, INC. et al.
                                                                                                                                                               Case No. 20-11570 (LSS)
               Debtor



Pyxus International, Inc
DIP Budget                                     9/18
                            12/31/2019                                                                                                                                                        13w
               12/31/2015                      6/19         6/26       7/3       7/10       7/17       7/24       7/31        8/7       8/14       8/21       8/28        9/4       9/11      Total
($,millions)
  Total Receipts                                $8.3         $8.1      $15.7      $26.1      $17.7      $17.7      $17.8      $59.8      $23.1      $25.1      $16.6      $16.4      $22.3    $274.8
  Total Disbursements                          (51.9)       (22.6)     (40.5)     (24.8)     (16.6)     (52.3)     (56.7)     (31.0)     (53.7)     (15.1)     (25.4)     (19.4)     (32.3)   (442.3)
Operating Cash Flow                            (43.6)       (14.5)     (24.8)       1.3        1.1      (34.6)     (38.9)      28.8      (30.6)      10.0       (8.7)      (3.0)     (10.0)   (167.5)
  Capex & Adjustments                           (0.5)        (0.5)      (0.2)      (0.8)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)     (3.7)
Adjusted Operating Cash Flow                   (44.1)       (14.9)     (25.0)       0.5        0.9      (34.8)     (39.1)      28.6      (30.8)       9.8       (8.9)      (3.3)     (10.2)   (171.2)
  US Debt Service (ABL, 1L, Exit Facilit           -            -          -          -          -          -          -          -          -          -          -          -          -         -
  Tax, Internal Audit Professionals             (0.2)        (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)      (0.2)     (2.8)
  Restructuring Professional Fees               (4.1)           -          -          -          -          -          -       (2.1)         -          -          -          -       (3.4)     (9.6)
  Utility Deposit                               (0.3)           -          -          -          -          -          -          -          -          -          -          -          -      (0.3)
  Accumulated Interest (Current 1Ls)               -            -          -          -          -          -          -          -          -          -          -          -          -         -
  DIP Financing Costs                              -            -       (0.5)         -          -          -          -       (1.9)         -          -          -       (1.9)         -      (4.3)
  Cash RSAs                                        -            -          -          -          -          -          -          -          -          -          -          -          -         -
  US Trustee                                       -            -          -       (1.0)         -          -          -          -          -          -          -          -          -      (1.0)
  2L Cash Out Option                               -            -          -          -          -          -          -          -          -          -          -          -          -         -
  Existing Equity Cash Pool                        -            -          -          -          -          -          -          -          -          -          -          -          -         -
Net Cash Flow                                  (48.7)       (15.1)     (25.7)      (0.7)       0.7      (35.0)     (39.3)      24.4      (31.0)       9.6       (9.1)      (5.4)     (13.9)   (189.2)
Beginning Cash                                 $47.0        $37.4      $22.3      $37.6      $36.8      $37.6      $77.6      $38.2      $62.6      $31.7      $41.3      $32.1      $26.8     $47.0
  Net Cash Flow                                (48.7)       (15.1)     (25.7)      (0.7)       0.7      (35.0)     (39.3)      24.4      (31.0)       9.6       (9.1)      (5.4)     (13.9)   (189.2)
  Revolver Draw (Repayment)                    (44.9)           -          -          -          -          -          -          -          -          -          -          -          -     (44.9)
  DIP Draw (Repayment)                          84.0            -       41.0          -          -       75.0          -          -          -          -          -          -          -     200.0
  Exit Financing                                   -            -          -          -          -          -          -          -          -          -          -          -          -         -
Ending Cash                                    $37.4        $22.3      $37.6      $36.8      $37.6      $77.6      $38.2      $62.6      $31.7      $41.3      $32.1      $26.8      $12.9     $12.9
DIP Financing
  Beginning Balance                        $     -      $ 84.0       $ 84.0     $ 125.0    $ 125.0    $ 125.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0
  Draw (Repayment)                              84.0         -          41.0          -          -       75.0          -          -          -          -          -          -          -
Ending Balance                             $    84.0    $ 84.0       $ 125.0    $ 125.0    $ 125.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0    $ 200.0

Aggregate Seasonal Foreign Lines
Outstanding                                $ 549.2      $ 550.2      $ 541.9    $ 542.7    $ 548.0    $ 521.8    $ 485.8    $ 521.6    $ 489.2    $ 506.4    $ 493.0    $ 506.4    $ 509.4
               Case 20-11570-LSS     Doc 138   Filed 07/10/20   Page 4 of 48


In re PYXUS INTERNATIONAL, INC. et al.                          Case No. 20-11570 (LSS)
               Debtor




                       CERTIFICATES OF INSURANCE - DOCUMENTS
                                  Case 20-11570-LSS                      Doc 138          Filed 07/10/20                 Page 5 of 48
                                                                                                                                                           DATE (MM/DD/YY)
                                                                                                                                                            06/19/2020
                             EVIDENCE OF COMMERCIAL PROPERTY INSURANCE
THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE DOES NOT AMEND,
EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
PRODUCER NAME,                         PHONE 212-915-8315                               COMPANY NAME AND ADDRESS                                NAIC NO:
CONTACT PERSON AND ADDRESS             (A/C, No. Ext):

Willis of New York, Inc.                                                                Travelers Property Casualty Company
One World Financial Center                                                              as Primary lead with various other US
New York, N.Y. 10281                                                                    insurers
Attn: Bartsch                                                                           London Underwriters-Excess Inventory

FAX                                    E-MAIL
(A/C, No):212-915-8315                 ADDRESS:Robert.Bartsch@willis.com                          IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
                                                                                        POLICY TYPE
CODE:                                          SUB-CODE:                                Transit and stock anywhere in the world
AGENCY
CUSTOMER ID #:
NAMED INSURED AND ADDRESS                                                               LOAN NUMBER                                       POLICY NUMBER
Pyxus International and /or Alliance One International                                  XX
                                                                                                                                          Page 2
                                                                                        EFFECTIVE DATE           EXPIRATION DATE
8001 Aerial Center Pkwy, Morrisville, NC 27560                                                                                                          CONTINUED UNTIL
                                                                                        May 24, 2020             May 24, 2021
                                                                                                                                                      TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED                                                                THIS REPLACES PRIOR EVIDENCE DATED:
All worldwide affiliated, subsidiary and associated companies
PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required) BUILDING OR BUSINESS PERSONAL PROPERTY
LOCATION/DESCRIPTION
COVERING ALL GOODS AND/OR MERCHANDISE OF EVERY DESCRIPTION INCIDENTAL TO THE BUSINESS OF THE ASSURED CONSISTING
OF TOBACCO.
SPECIFICALLY COVERING STOCK AT LOCATIONS ON FILE WITH INSURERS AND WORLDWIDE TRANSIT.

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT
TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE
BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION          PERILS INSURED    BASIC    BROAD     SPECIAL
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $                                                                                   DED:
                                                                         YES   NO   N/A
   BUSINESS INCOME       RENTAL VALUE                                               X      IF YES, LIMIT:                                 Actual Loss Sustained; # of months
BLANKET COVERAGE                                                                    X      If YES, indicate value(s) reported on property identified above: $
TERRORISM COVERAGE                                                                         Attached Disclosure Notice / DEC
     IS THERE A TERRORISM-SPECIFIC EXCLUSION?                            x
     IS DOMESTIC TERRORISM EXCLUDED?                                     x
LIMITED FUNGUS COVERAGE                                                             x      IF YES, LIMIT:                              DED:
FUNGUS EXCLUSION (If “YES”, specify organization’s form used)                       X
REPLACEMENT COST                                                               X           See back
AGREED VALUE                                                                        x
COINSURANCE                                                                         x      IF YES,          %
EQUIPMENT BREAKDOWN (If Applicable)                                                 X      IF YES, LIMIT:                               DED:
ORDINANCE OR LAW      - Coverage for loss to undamaged portion of bldg              x
                      - Demolition Costs                                            x      IF YES, LIMIT:                               DED:
                      - Incr. Cost of Construction                                  x      IF YES, LIMIT:                               DED:
EARTH MOVEMENT (If Applicable)                                           x                 IF YES, LIMIT:    See Back                     DED:
FLOOD (If Applicable)                                                    x                 IF YES, LIMIT:                               DED:
WIND / HAIL (If Subject to Different Provisions)                         x                 IF YES, LIMIT:                               DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE                     X
HOLDER PRIOR TO LOSS

CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL ___30__ DAYS
WRITTEN NOTICE TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILIT Y OF ANY KIND UPON THE INSURER,
ITS AGENTS OR REPRESENTATIVES.
ADDITIONAL INTEREST
   MORTGAGEE                 CONTRACT OF SALE                                  LENDER SERVICING AGENT NAME AND ADDRESSS
x LENDERS LOSS PAYABLE LOSS PAYEE
NAME AND ADDRESS
            United States Trustee
            U.S. Department of Justice
            Office of the United States Trustee
            District of Delaware
            844 King Street, Suite 2207
            Wilmington, DE 19801
                                                                                        AUTHORIZED REPRESENTATIVE




                                                                                        Robert Bartsch
ACORD 28 (2006/07)                                    Page 1 of 2     ©ACORD CORPORATION 2003-2006. All rights reserved.
                                            The ACORD name and logo are registered marks of ACORD
                         Case 20-11570-LSS             Doc 138        Filed 07/10/20        Page 6 of 48




EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS – including Special Conditions (Use only if more space is required)



COVERAGE IS “ALL RISK OF PHYSICAL LOSS OR DAMAGE FROM ANY EXTERNAL CAUSE”

COVERAGE FOR LOSS OR DAMAGE TO TOBACCO (INCLUDING PACKED TOBACCO) WHILE UNDER THE
CARE, CUSTODY AND CONTROL OF AOI OR AOTCI AT AMOUNT OF INVOICE INCLUDING ALL CHARGES
THEREIN, INCLUDING ANY PREPAID AND/OR ADVANCED AND/OR GUARANTEED FREIGHT PLUS 10%.


Policy Numbers
Travelers Primary: ZOC41M77743
1ST Excess Storage (30 xs 20)   Ref: B080117227M20
2nd Excess Storage (50 xs 50)   Ref: B080122374M20
3rd Excess Storage (100 xs 100) Ref: B080121640M20

Limits Of Liability

Transit: $20,000,000 any one conveyance

Stock Primary: Named Locations subject to a limit of liability of $20,000,000.(Also annual aggregate for Earthquake,
Windstorm and Flood)
Stock Excess: Named Locations subject to a limit of liability of $180 million excess $20,000,000. (Also annual aggregate
for Earthquake, Windstorm and Flood)

Subject to locations on file with insurers

Transit Deductible: $25,000 Per occurrence;

Storage Deductible:
$1,000,000 Per occurrence shall apply, except $50,000 per occurrence shall apply for storage in tents outside



Inclusive of Transit, Warehousing, War Risk and S.R. & C.C.
Subject to full Willis/Travelers Marine agreed policy form
Economic Trade and Sanctions Endorsement/ TRIA” RACE- extended 2003 clause
Chemical, Biological, Bio-Chemical, and Electromagnetic Exclusion Clause




ACORD 28 (2006/07)                        Page 2 of 2     ©ACORD CORPORATION 2003-2006. All rights reserved.
                                The ACORD name and logo are registered marks of ACORD
                                                                                                                                                                    Page 1 of 1
                                     Case 20-11570-LSS                      Doc 138           Filed 07/10/20               Page 7 of 48
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                             CERTIFICATE OF LIABILITY INSURANCE                                                                                     06/24/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                    CONTACT Willis Towers Watson Certificate Center
                                                                                            NAME:
Willis Towers Watson Northeast, Inc.                                                        PHONE                                   FAX
c/o 26 Century Blvd                                                                         (A/C, No, Ext): 1-877-945-7378          (A/C, No): 1-888-467-2378
                                                                                            E-MAIL
P.O. Box 305191                                                                             ADDRESS: certificates@willis.com
Nashville, TN   372305191 USA                                                                                  INSURER(S) AFFORDING COVERAGE                                NAIC #

                                                                                            INSURER A :   Great American Insurance Company                                  16691
INSURED                                                                                     INSURER B :
Pyxus International, Inc.
Attn: Risk Management                                                                       INSURER C :
8001 Aerial Center Pkwy                                                                     INSURER D :
P.O. Box 2009
                                                                                            INSURER E :
Morrisville, NC 27560
                                                                                            INSURER F :
COVERAGES                                   CERTIFICATE NUMBER: W16914639                                                        REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                          POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE                INSD WVD              POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE               $
                                                                                                                                  DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                          PREMISES (Ea occurrence)      $
                                                                                                                                  MED EXP (Any one person)      $
                                                                                                                                  PERSONAL & ADV INJURY         $

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE             $
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG        $

           OTHER:                                                                                                                                               $
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT         $
                                                                                                                                  (Ea accident)
           ANY AUTO                                                                                                               BODILY INJURY (Per person)    $
           OWNED                SCHEDULED                                                                                         BODILY INJURY (Per accident) $
           AUTOS ONLY           AUTOS
           HIRED                NON-OWNED                                                                                         PROPERTY DAMAGE               $
           AUTOS ONLY           AUTOS ONLY                                                                                        (Per accident)
                                                                                                                                                                $
           UMBRELLA LIAB           OCCUR                                                                                          EACH OCCURRENCE               $
           EXCESS LIAB             CLAIMS-MADE                                                                                    AGGREGATE                     $

              DED          RETENTION $                                                                                                                          $
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                            Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT            $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT   $
 A     Crime                                                        SAA E498050 00 00               08/13/2019 08/13/2020 Limit:                                $10,000,000
                                                                                                                                 Retention                      $500,000


DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.
 U.S. Department of Justice
 Office of the United States Trustee
                                                                                            AUTHORIZED REPRESENTATIVE
 District of Delaware
 844 King Street, Suite 2207
 Wilmington, DE 19801
                                                                                             © 1988-2016 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
                                                               SR ID: 19772079          BATCH: 1724226
                        Case 20-11570-LSS            Doc 138       Filed 07/10/20       Page 8 of 48

                                     INSURER CANCELLATION TERMS

NAMED INSURED                                                POLICY NO.

Pyxus International, Inc.                                    SAA E498050 00 00
Attn: Risk Management
8001 Aerial Center Pkwy
P.O. Box 2009
Morrisville, NC 27560
                                                             EFFECTIVE DATE    SEE PAGE 1



Holder Name: U.S. Department of Justice Office of the United States Trustee District of Delaware



Cancellation Terms:

Should any of the above described policies be cancelled before the expiration date thereof, the insurer will send 30 days
notice of cancellation to the Certificate Holder, but failure to do so shall impose no obligation or liability of any kind upon
the insurer, its agents or representatives.



Cancellation Terms Apply to the Following Coverages:

Crime




 Willis 101
             Case 20-11570-LSS       Doc 138      Filed 07/10/20   Page 9 of 48
                                     ENDORSEMENT#       22

This endorsement, effective 12:01 AM         June 15, 2020             forms a part of
policy number   01-803-26-41
issued to Pyxus International, Inc.


by     National Union Fire Insurance Company of Pittsburgh, Pa.
                           CANCELLATION AMENDATORY
             (LIMITED ADVICE OF CANCELLATION TO LISTED THIRD-PARTY)

Wherever used herein: (1) "Policy" means the policy or bond to which this endorsement or
rider is made part of; (2) "Insurer" means the "Insurer," "Underwriter," "Company" or
other name specifically ascribed in this Policy as the insurance company or underwriter for
this Policy; and (3) "Named Entity" means the "Named Entity," "Named Corporation,"
Named Organization," "Named Sponsor," "Named Insured," "First Named Insured,"
"Insured's Representative," "Policyholder" or equivalent term stated in Item 1 of the
Declarations.
In consideration of the premium charged, it is hereby understood and agreed that
notwithstanding anything to the contrary in any CANCELLATION or TERMINATION clause
of this Policy (and any endorsement or rider amending such cancellation or termination
clause, including but not limited to any state cancellation/non-renewal amendatory
attached to this Policy), if this Policy shall be canceled by the Insurer for any reason other
than for non-payment of premium, the Insurer will provide advice of cancellation ("Advice")
to the entity at the address listed below within 30 days following the date of the Insurer's
notice of cancellation to the Named Entity; provided, however, that if a specific number of
days is not stated above, then the Advice will be provided to such entity as soon as
reasonably practicable following such date. Proof of mailing of the Advice to the address
below will serve as proof that the Insurer has fully satisfied its obligations hereunder.
U.S. Trustee
Office of the United States Trustee
844 King Street, Suite 2207

Wilmington, DE 19881
Any failure to provide the Advice to such entity shall not impair or delay the effectiveness
of any such cancellation. This Cancellation Amendatory does not affect, in any way,
coverage provided under this Policy or the cancellation of this Policy or the effective date
thereof, nor shall this Cancellation Amendatory invest any rights in any entity not insured
under this Policy.
      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                             AUTHORIZED REPRESENTATIVE


                               All rights reserved.
                                        END 022

109058 (7/11)                                 1
                Case 20-11570-LSS Doc 138 Filed 07/10/20                 Page 10 of 48
                                ENDORSEMENT NO.: 11


This endorsement, effective 12:01 am, June 15, 2020

Forms part of policy number: IS18DOL603080IV

Issued to: Pyxus International, Inc.

By: Navigators Insurance Company



                         AMEND SECTION IV. GENERAL CONDITIONS
                                (Bankruptcy Trustee Notice)

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


In consideration of the premium charged, it is understood and agreed that Section IV. General
Conditions is amended by adding the following:

(1)    Notwithstanding anything to the contrary in any cancellation or termination provision contained
       in the Followed Policy, should this Policy be cancelled by the Underwriters, the Underwriters
       will endeavor to give thirty (30) days (fifteen (15) days for nonpayment of premium) advance
       notice to the entity listed in the SCHEDULE below, but failure to provide such notice shall not
       impair, delay or negate the effectiveness of such cancellation, nor shall it impose any obligation
       or liability of any kind on the Underwriters.

                                             SCHEDULE:

                                               U.S. Trustee
                                   Office of the United States Trustee
                                      844 King Street, Suite 2207
                                        Wilmington, DE 19881

(2)    The Underwriters shall have no obligations to the entity listed in the Schedule above, nor shall
       the Underwriters be held liable in any way for any failure to provide notice as described in
       paragraph (1) of this endorsement.



All other terms and conditions of the Policy remain unchanged.




NAV-FDX-080 (03/12)                                                                        Page 1 of 1
                Case 20-11570-LSS                Doc 138          Filed 07/10/20    Page 11 of 48

                                          ENDORSEMENT
Named Insured:        Pyxus International, Inc.                            Policy Number:   DOX10003959105

Endorsement                                                                Endorsement
Effective Date:       June 15, 2020                                        Number:          9
                      12:01 AM Standard Time at the address of the Named
                      Insured as shown in the Declarations.



               FOLLOW SPECIFIC ENDORSEMENT OF THE FOLLOWED FORM
It is agreed that:

Notwithstanding any provision in this Policy to the contrary, this Policy shall provide excess insurance
coverage in conformance with Endorsement/Rider No. 56 – Notice Endorsement of the Followed Form,
and such endorsement shall apply to this Policy to the same extent that it applies to the Followed Form.




Authorized Representative

This endorsement does not change any other provision of the Policy. The title and any headings in this
endorsement are solely for convenience and do not affect its meaning.




Date of Issuance: July 1, 2020                                                                 Policy Form: EML 0201
Endurance Risk Solutions Assurance Co.                  Page 1 of 1                 Endorsement Form: EML 0340 0318
                         Case 20-11570-LSS          Doc 138       Filed 07/10/20       Page 12 of 48




  Endorsement No.                 Effective Date of Endorsement                     Policy Number          Additional Premium
           8                        12:01 a.m. on July 1, 2020                  MNN717230/01/2018                  N/A


                       NOTICE OF CANCELLATION TO THIRD PARTY
                                   ENDORSEMENT
It is agreed that:

If this policy is cancelled, the Insurer will give written notice of cancellation to each entity scheduled below at the stated
address. If the Insurer cancels, the Insurer will send such notice within the number of days stated below, if any, prior to the
effective date of cancellation. The failure of the third party to receive such notice within the time specified shall not delay
the effective date of cancellation. This endorsement does not apply to any third party who is a mortgage holder, pledgee or other
person shown in this policy to have an interest in any loss which may occur under this policy, and who, by law, is entitled to
a statutory notice of cancellation.


          Entity                             Days
                     U.S. Department of
                     Justice
                     Office of the United
                     States Trustee
                     District of Delaware   30
                     844 King Street, Suite
                     2207
                     Wilmington, DE 19801


All other provisions of the Policy remain unchanged.




AXIS-146 (12-15)                                                                                                    Page 1 of 1
            Case 20-11570-LSS                  Doc 138      Filed 07/10/20    Page 13 of 48



                   This Endorsement Changes the Policy. Please Read It Carefully.


                                               ENDORSEMENT NO. 8

                                   Cancellation Notice - MODIFIED


This endorsement modifies coverage provided under the following:

      XS Pact, Follow Form Insurance Policy


In consideration of payment of the premium, it is hereby understood that the Policy is amended as
follows:


      The Insurer shall cancel this Policy only for nonpayment of premium by delivering or mailing written
      notice of cancellation to the Named Insured and the entity listed in the Schedule below at the last
      known address not less than thirty (30) days prior to the effective date of cancellation. The notice of
      cancellation shall also be mailed or delivered to any designated mortgagee or loss payee, if
      applicable, at the last known address. A copy of the notice shall also be sent to the Named
      Insured’s agent or broker of record, if applicable. The notice shall state the reason for cancellation.
      Cancellation for nonpayment of premium shall not be effective if the amount due is paid before the
      effective date set forth in the notice of cancellation.

          Schedule:

          U.S. Trustee
          Office of the United States Trustee
          844 King Street, Suite 2207
          Wilmington, DE 19881

All other terms and conditions of the Policy remain unchanged.




This endorsement forms a part of                                                          June 15, 2020
                                                                        Effective Date:
Policy Number: EXN CUAI0080-00                                                            12:01am
Named Insured:     Pyxus International, Inc.
By:                State National Insurance Company, Inc.




XMS 096                                                                                         Page 1 of 1
                      Case 20-11570-LSS             Doc 138       Filed 07/10/20     Page 14 of 48


        POLICY NO.: NAN6019058                                                                   CERTIFICATE # 1




                                     CERTIFICATE OF INSURANCE
        THIS IS TO CERTIFY TO:
        U.S. Department of Justice
        Office of the United States Trustee
        District of Delaware
        844 King Street, Suite 2207
        Wilmington, DE 19801

        THAT THE FOLLOWING POLICY OF INSURANCE HAS BEEN ISSUED TO:
        Alliance One International, Inc.
        8001 Aerial Center Parkway
        Morrisville, NC 27560

        POLICY NUMBER:     NAN6019058
        POLICY PERIOD:     From September 1, 2018 To September 1, 2019
        INSURANCE COMPANY: Endurance Risk Solutions Assurance Co.

        DESCRIPTION OF COVERAGES AND LIMITS OF LIABILITY:

        LIMIT OF INSURANCE:

        Single Limit Bodily Injury & Property Damage Liability Including Passengers $25,000,000 each occurrence

        Medical Payments $10,000 each passenger

        AIRCRAFT:

        Aircraft having a seating capacity not to exceed 50 total seats

        This certificate is issued as Evidence of Coverage only.

        Subject to Date Change Recognition Endorsement.

        Data included in this Certificate valid as of July 2, 2020.

        This certificate of insurance is not an insurance policy and does not amend, extend or alter the coverage
        afforded by the policy listed herein. Notwithstanding any requirement, term or condition of any contract or
        other document with respect to which this certificate of insurance may be issued or may pertain, the
        insurance afforded by the policy described herein is subject to all the terms, exclusions and conditions of
        such policies.

        Should the described policy be cancelled before the expiration date hereof, the issuing company will
        endeavor to give 30 days (10 days for non-payment) notice to the certificate holder named herein.
        However, failure to mail such notice shall not impose any obligation nor any liability of any kind upon the
        Company, its representatives or agents.



        By: ______________________________________                                   Date of Issue: March 29, 2017
             W. Brown & Associates Insurance Services                                             Certificate No.: 1




Certificate # 1
                Case 20-11570-LSS   Doc 138      Filed 07/10/20   Page 15 of 48


                                                                                  
POLICY NUMBER: 10 AB S47102                    EFFECTIVE DATE: 09/01/2019
NAMED INSURED AND ADDRESS: PYXUS INTERNATIONAL, INC.
                           8001 AERIAL CENTER PARKWAY
                           MORRISVILLE, NC 27560


ENDORSEMENT
NO.                   35


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ITEM 1. - POLICY CHANGE, EFFECTIVE

            06/15/2020


ITEM 2. - ENDORSEMENT MADE A PART OF THE POLICY AS OF THE DATE SHOWN IN ITEM 1.
          ABOVE.

            36. IH 03 15 06 11 NOTICE OF CANCELLATION TO DESIGNATED CERTIFICATE
                               HOLDER


ITEM 3. - PREMIUM

            NO CHANGE




Form IH 12 00 11 85
                                    Printed in U.S.A.
                  Case 20-11570-LSS
                    10 AB S47102
                                               Doc 138      Filed 07/10/20     Page 16 of 48
POLICY NUMBER:


                                                                                                        ABCDEFGHIJ




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        NOTICE OF CANCELLATION
                   TO DESIGNATED CERTIFICATE HOLDER
                                                      SCHEDULE

Number of Days Notice:                                            Name of Certificate Holder:
                                                        U.S. Department of Justice
                  30
        Part A: _________                               Office of the United States Trustee
                                                        District of Delaware
                  10
        Part B: _________                                         Mailing Address:
                                                        844 King Street, Suite 2207
                  30
        Part C: _________                               Wilmington, DE 19801




This policy is subject to the following additional                 If notice is mailed, proof of mailing notice to the
Conditions when a number of days are shown in the                  certificate holder’s mailing address as shown in
Schedule for any of the above Parts.                               the Schedule will be sufficient proof of notice. If
A. If this policy is cancelled by the Company, other               the number of days notice in the schedule for any
    than for nonpayment of premium, notice of such                 Part is left blank or is shown as zero, no notice will
    cancellation will be provided to the certificate               be provided to the Scheduled certificate holder
    holder in the Schedule, at least the number of                 under that Part.
    days in advance of the cancellation effective date,            Any notification rights provided by this
    as shown in Part A.                                            endorsement apply only to active certificate
B. If this policy is cancelled by the Company for                  holder(s) who were issued a certificate of
    nonpayment of premium, notice of such                          insurance applicable to this policy’s term
    cancellation will be provided to the certificate               Failure to provide such notice to the certificate
    holder in the Schedule within the number of days               holder(s) will not amend or extend the date the
    notice of the cancellation effective date, as shown            cancellation becomes effective, nor will it negate
    in Part B.                                                     cancellation of the policy. Failure to send notice
C. If this policy is cancelled by the insured, notice of           shall impose no liability of any kind upon the
    such cancellation will be provided to the certificate          Company or its agents or representatives.
    holder in the Schedule, within the number of days
    notice of the cancellation effective date, as shown
    in Part C.




Form IH 03 15 06 11                                                                                   Page 1 of 1
                                                  © 2011, The Hartford
                   Case 20-11570-LSS            Doc 138      Filed 07/10/20       Page 17 of 48


CyberRiskConnect
Privacy, Security and Technology Insurance



                                      Endorsement #017
This endorsement:
effective 12:01 a.m., June 19, 2020,
forms a part of Policy No. MTP903439603,

issued to PYXUS INTERNATIONAL, INC.,
by Indian Harbor Insurance Company.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           NOTICE OF CANCELLATION NOTIFICATION ENDORSEMENT


In consideration of the premium charged, it is agreed that Section VII. Cancellation and Non-Renewal is amended to
include the following new paragraph:


In the event coverage is cancelled by the Named Insured or the Insurer for any statutorily permitted reason, or
coverage is non-renewed by the Insurer, an endeavor on the part of the Insurer will be made to provide advanced written
notice which will be mailed or delivered to the person(s) or entity(ies) according to the notification schedule below no
more than thirty (30) days after such notice of cancellation or nonrenewal is provided to the Named Insured:



 NOTIFICATION SCHEDULE
 NAME OF PERSON(S) OR ENTITY(IES)                                          MAILING ADDRESS
 U.S. Department of Justice
                                                        844 King Street, Suite 2207
 Office of the United States Trustee                    Wilmington, DE 19801
 District of Delaware




All other terms and conditions of this Policy shall remain the same.




TRD 544 0118                                                                                                Page 1 of 1
              © 2018 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
JLEN 06/22/2020
Case 20-11570-LSS   Doc 138   Filed 07/10/20   Page 18 of 48
                 Case 20-11570-LSS           Doc 138       Filed 07/10/20      Page 19 of 48
POLICY NUMBER: NY19FXRZ02ZJKIV                                  COMMERCIAL EXCESS/UMBRELLA LIABILITY
ENDORSEMENT NUMBER: 01

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           AMENDMENT - FORMS AND ENDORSEMENTS




Effective 06/15/2020, and in consideration of an additional premium of $0.00, the following is added:

AMENDMENT - CANCELLATION CONDITION                                             NAV-FXS-363-NC (11/10)
NOTICE OF CANCELLATION TO OTHERS


All other terms of the policy remain unchanged.




NAV-ECD-101 (05/10)                      Navigators Insurance Company                                   Page 1 of 1

                                       Contains copyrighted material of the
                                Insurance Services Office, Inc. with its permission.
                  Case 20-11570-LSS            Doc 138      Filed 07/10/20       Page 20 of 48
                                                                              FOLLOW FORM EXCESS LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              AMENDMENT - CANCELLATION CONDITION
               NOTICE OF CANCELLATION TO OTHERS

This endorsement modifies insurance provided under the following:

FOLLOW FORM EXCESS LIABILITY COVERAGE PART



SECTION IV - CONDITIONS, 7. is deleted and replaced by the following:

      We may cancel this policy by mailing or delivering to the first Named Insured written
      notice of cancellation, at least 15 days before the effective date of cancellation for non-
      payment of premium, or 30 days in advance if we cancel for any other reason. If we
      cancel, return premium, if any, will be calculated on a pro rata basis, subject to any
      Minimum Earned Premium shown in the Declarations.

      You may cancel this policy at any time after returning it to us or the Producer shown in
      the Declarations. If you cancel, a return premium, if any, will be calculated on a short
      rate basis, subject to any Minimum Earned Premium shown in the Declarations.




Notice of Cancellation will also be sent to:

             U.S. Department of Justice
             Office of the United States Trustee
             District of Delaware
             844 King Street, Suite 2207
             Wilmington, DE 19801


All other terms of the policy remain unchanged.




NAV-FXS-363-NC (11/10)                         Navigators Insurance Company                         Page 1 of 1

                                             Contains copyrighted material of the
                                      Insurance Services Office, Inc. with its permission.
            Case 20-11570-LSS       Doc 138       Filed 07/10/20   Page 21 of 48
                                     ENDORSEMENT#        12

This endorsement, effective 12:01 am         June 15, 2020             forms a part of
policy number   01-701-43-67
issued to Pyxus International Inc.


by     National Union Fire Insurance Company of Pittsburgh, Pa.
                           CANCELLATION AMENDATORY
             (LIMITED ADVICE OF CANCELLATION TO LISTED THIRD-PARTY)

Wherever used herein: (1) "Policy" means the policy or bond to which this endorsement or
rider is made part of; (2) "Insurer" means the "Insurer," "Underwriter," "Company" or
other name specifically ascribed in this Policy as the insurance company or underwriter for
this Policy; and (3) "Named Entity" means the "Named Entity," "Named Corporation,"
Named Organization," "Named Sponsor," "Named Insured," "First Named Insured,"
"Insured's Representative," "Policyholder" or equivalent term stated in Item 1 of the
Declarations.
In consideration of the premium charged, it is hereby understood and agreed that
notwithstanding anything to the contrary in any CANCELLATION or TERMINATION clause
of this Policy (and any endorsement or rider amending such cancellation or termination
clause, including but not limited to any state cancellation/non-renewal amendatory
attached to this Policy), if this Policy shall be canceled by the Insurer for any reason other
than for non-payment of premium, the Insurer will provide advice of cancellation ("Advice")
to the entity at the address listed below within 30 days following the date of the Insurer's
notice of cancellation to the Named Entity; provided, however, that if a specific number of
days is not stated above, then the Advice will be provided to such entity as soon as
reasonably practicable following such date. Proof of mailing of the Advice to the address
below will serve as proof that the Insurer has fully satisfied its obligations hereunder.
U.S. Trustee
Office of the United States Trustee
844 King Street, Suite 2207

Wilmington, DE 19881
Any failure to provide the Advice to such entity shall not impair or delay the effectiveness
of any such cancellation. This Cancellation Amendatory does not affect, in any way,
coverage provided under this Policy or the cancellation of this Policy or the effective date
thereof, nor shall this Cancellation Amendatory invest any rights in any entity not insured
under this Policy.
      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                              AUTHORIZED REPRESENTATIVE


                               All rights reserved.
                                        END 012

109058 (7/11)                                 1
            Case 20-11570-LSS       Doc 138       Filed 07/10/20   Page 22 of 48
                                     ENDORSEMENT#        16

This endorsement, effective 12:01 am         June 15, 2020             forms a part of
policy number   01-686-20-75
issued to Pyxus International, Inc.


by     National Union Fire Insurance Company of Pittsburgh, Pa.
                           CANCELLATION AMENDATORY
             (LIMITED ADVICE OF CANCELLATION TO LISTED THIRD-PARTY)

Wherever used herein: (1) "Policy" means the policy or bond to which this endorsement or
rider is made part of; (2) "Insurer" means the "Insurer," "Underwriter," "Company" or
other name specifically ascribed in this Policy as the insurance company or underwriter for
this Policy; and (3) "Named Entity" means the "Named Entity," "Named Corporation,"
Named Organization," "Named Sponsor," "Named Insured," "First Named Insured,"
"Insured's Representative," "Policyholder" or equivalent term stated in Item 1 of the
Declarations.
In consideration of the premium charged, it is hereby understood and agreed that
notwithstanding anything to the contrary in any CANCELLATION or TERMINATION clause
of this Policy (and any endorsement or rider amending such cancellation or termination
clause, including but not limited to any state cancellation/non-renewal amendatory
attached to this Policy), if this Policy shall be canceled by the Insurer for any reason other
than for non-payment of premium, the Insurer will provide advice of cancellation ("Advice")
to the entity at the address listed below within 30 days following the date of the Insurer's
notice of cancellation to the Named Entity; provided, however, that if a specific number of
days is not stated above, then the Advice will be provided to such entity as soon as
reasonably practicable following such date. Proof of mailing of the Advice to the address
below will serve as proof that the Insurer has fully satisfied its obligations hereunder.
U.S. Trustee
Office of the United States Trustee
844 King Street, Suite 2207

Wilmington, DE 19881
Any failure to provide the Advice to such entity shall not impair or delay the effectiveness
of any such cancellation. This Cancellation Amendatory does not affect, in any way,
coverage provided under this Policy or the cancellation of this Policy or the effective date
thereof, nor shall this Cancellation Amendatory invest any rights in any entity not insured
under this Policy.
      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                              AUTHORIZED REPRESENTATIVE


                               All rights reserved.
                                        END 016

109058 (7/11)                                 1
          Case 20-11570-LSS         Doc 138        Filed 07/10/20        Page 23 of 48

Willis Limited
Risk and Analytics

                           CONTRACT ENDORSEMENT

INSURED:                                            Pyxus International, Inc.

PERIOD:                                             9 June 2020 to 8 June 2021

TYPE:                                               Forestry Insurance

UNIQUE MARKET REFERENCE:                            10005RA20

ENDORSEMENT REFERENCE:                              0001



It is hereby understood and agreed that the amendment below is made to this policy with effect
from the dates shown:

NOTICE OF CANCELLATION

In the event of cancellation, a 30-day notice of cancellation must be provided to the Office of the
United States Trustee.

Address:                          U.S. Department of Justice
                                  Office of the United States Trustee
                                  District of Delaware
                                  844 King Street, Suite 2207
                                  Wilmington, DE 19801

All other terms and conditions remain unaltered.

EFFECTIVE DATE:                   9 June 2020 local standard time at the address of the Insured as
                                  stated in the contract.

ADDITIONAL/
RETURN PREMIUM:                   Nil premium adjustment


TAXES PAYABLE                     None
BY (RE)INSURED
AND ADMINISTERED
BY (RE)INSURERS:

INFORMATION:                      N/A




Willis Limited                                                                                        1
Willis Internal Ref 0001
                                                                                    Case 20-11570-LSS                                                                                                                                                                                                                                                                                Doc 138                                                                  Filed 07/10/20    Page 24 of 48

                    Willis Limited
                    Risk and Analytics

                                                                                                                                                                                                                                                                                           CONTRACT ENDORSEMENT

UNIQUE MARKET REFERENCE:                                                                                                                                                                                                                                                                                                                                                                                                                                       10005RA20

ENDORSEMENT REFERENCE:                                                                                                                                                                                                                                                                                                                                                                                                                                         0001




                                                                                                                                              CONTRACT ADMINISTRATION AND ADVISORY SECTIONS

SETTLEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N/A
DUE DATE:

In the absence of an insurer(s) specified Settlement Due Date, the Settlement Due Date will be
calculated by applying the terms of trade for the inception premium to whichever is the later of
either:
1)      the latest effective date of the subject matter of the contract endorsement; or
2)      the date on which the final reinsurer(s) agreement is obtained.
Willis Limited Hug hes-Gibb B08011 2648Z1 8 0001 Various Ass ureds as declared by FMG Rural Financial Services Farmers' Mutual Group Reinsurance WLM 080 1 Willis L imited, Lloy d's bro kers. A Willis T owers Watson Company . Willis L imited is authorised and regulated by the Financial Cond uct Authority . Registered office 51 Lime Street, Lond on EC3M 7DQ. Registered number 181116 Eng la nd and Wales. Reg istered VAT number GB 334 1289 7 0
B08011 2648Z1 8 Hughes-Gibb« Policy Endorsement_Policy Ref»




                                                                                                                                                                                                                                                                                                                                                                                                                                           AGREEMENT

                                                                                                                                                                                                                                                                                                  GENERAL UNDERWRITERS AGREEMENT (GUA)
                                                                                                                                                                                                                                                                                                  Each Underwriter’s proportion is several not joint
                                                                                                                                                                                                            Slip Leader Only                                                                                                                                                                                                      Slip Leader And                      All Underwriters
                                                                                                                                                                                                                                                                                                                                                                                                                                  Agreement Parties




                                                                                                                                                                                                                                                                                                                                                                                             Phil Cottle: Head of Forestry, Globe Underwriting Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                  22 June 2020




    Willis Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2
    Willis Internal Ref 0001
                  Case 20-11570-LSS         Doc 138      Filed 07/10/20     Page 25 of 48
POLICY NUMBER: 10 CSE S47101


                                                                                                          ABCDEFGHIJ




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     POLICY CHANGES
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      PRODUCTS-COMPLETED OPERATIONS LIABILITY COVERAGE PART
      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
      RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following items(s):

    Insured’s Name                                             Insured Mailing Address
    Policy Number                                              Company
    Effective/Expiration Date                                  Insured Legal Status/Business of Insured
    Payment Plan                                               Premium Determination
    Additional Interested Parties:                         X   Coverage Forms and Endorsements
    Limits/Exposures                                           Deductibles / SIR
    Covered Property/Location Description                      Classification Class Codes
    Rates                                                      Underlying Insurance

is (are) changed to read:
ITEM 1. - POLICY CHANGE, EFFECTIVE

             06/15/2020

ITEM 2. - ENDORSEMENT MADE A PART OF THE POLICY AS OF THE DATE SHOWN IN ITEM 1.
          ABOVE.

             49. IH 03 15 06 11 NOTICE OF CANCELLATION TO DESIGNATED CERTIFICATE
                                HOLDER




The above amendments result in a change in the premium as follows:
X   NO CHANGES                TO BE ADJUSTED            ADDITIONAL PREMIUM          RETURN PREMIUM
                              AT AUDIT                  $                           $




                                                                ______________________________________
                                                                    Authorized Representative Signature




Form HS 12 02 06 08                                                                              Page 1 of 1
                                            © 2008, The Hartford
                  Case 20-11570-LSS
                    10 CSE S47101
                                               Doc 138      Filed 07/10/20     Page 26 of 48
POLICY NUMBER:


                                                                                                        ABCDEFGHIJ




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        NOTICE OF CANCELLATION
                   TO DESIGNATED CERTIFICATE HOLDER
                                                      SCHEDULE

Number of Days Notice:                                            Name of Certificate Holder:
                                                        U.S. Department of Justice
                  30
        Part A: _________                               Office of the United States Trustee
                                                        District of Delaware
                  10
        Part B: _________                                         Mailing Address:
                                                        844 King Street, Suite 2207
                  30
        Part C: _________                               Wilmington, DE 19801




This policy is subject to the following additional                 If notice is mailed, proof of mailing notice to the
Conditions when a number of days are shown in the                  certificate holder’s mailing address as shown in
Schedule for any of the above Parts.                               the Schedule will be sufficient proof of notice. If
A. If this policy is cancelled by the Company, other               the number of days notice in the schedule for any
    than for nonpayment of premium, notice of such                 Part is left blank or is shown as zero, no notice will
    cancellation will be provided to the certificate               be provided to the Scheduled certificate holder
    holder in the Schedule, at least the number of                 under that Part.
    days in advance of the cancellation effective date,            Any notification rights provided by this
    as shown in Part A.                                            endorsement apply only to active certificate
B. If this policy is cancelled by the Company for                  holder(s) who were issued a certificate of
    nonpayment of premium, notice of such                          insurance applicable to this policy’s term
    cancellation will be provided to the certificate               Failure to provide such notice to the certificate
    holder in the Schedule within the number of days               holder(s) will not amend or extend the date the
    notice of the cancellation effective date, as shown            cancellation becomes effective, nor will it negate
    in Part B.                                                     cancellation of the policy. Failure to send notice
C. If this policy is cancelled by the insured, notice of           shall impose no liability of any kind upon the
    such cancellation will be provided to the certificate          Company or its agents or representatives.
    holder in the Schedule, within the number of days
    notice of the cancellation effective date, as shown
    in Part C.




Form IH 03 15 06 11                                                                                   Page 1 of 1
                                                  © 2011, The Hartford
                             Case 20-11570-LSS          Doc 138        Filed 07/10/20           Page 27 of 48




      Policy Changes Endorsement


      Insureds Name                                                      Policy Number               Effective Date   Endorsement Number

      Pyxus International, Inc.                                             PPR-5747326-07             06/15/2020              05


                                                          NO CHANGE IN PREMIUM               ADDITIONAL PREMIUM        RETURN PREMIUM
                      Producer Number
                                                          TO ADJUST PREMIUM AT AUDIT
                         18741000                                                                  N/A                      N/A


                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      This endorsement modifies insurance provided under your policy as indicated below. The modification(s) may result in a change in
                                                     the premium as indicated above.

                                                           Type(s) of Change(s)
             Name of Insured                                                     Mailing Address of Insured
             Policy Number                                                       Company
             Effective/Expiration Date                                           Legal Status of Insured/Business of Insured
             Payment Plan                                                        Premium Determination
      x      Additional Interested Parties                                       Coverage Forms and Endorsements
             Limits/Exposures                                                    Deductibles
             Covered Property/Location Description                               Classification/Class Codes
             Rates                                                               Underlying Insurance

                                                              CHANGE (S)
       It is hereby understood that effective 06/15/2020, the following has been requested to have the current policy
       endorsed to provide 30 Days’ Notice of Cancellation except for non-payment which is 10 days to the United
                                                       States Trustee;

                                                         U.S. Department of Justice
                                                     Office of the United States Trustee
                                                            District of Delaware
                                                        844 King Street, Suite 2207
                                                           Wilmington, DE 19801




      All other terms, conditions and limitations of this Policy remain unchanged.

          Signature of Authorized Representative
          X




INTERNAL USE ONLY                                                                                                        EDGE 303-A (06.08)
                                                                                                                                Page 1 of 3
              Case 20-11570-LSS   Doc 138   Filed 07/10/20   Page 28 of 48




International
Advantage
Commercial Insurance Policy
Endorsements




IT7016 version date: 05-2014         Page 1 of 2
               Case 20-11570-LSS           Doc 138      Filed 07/10/20      Page 29 of 48




INTRODUCTION
This(ese) are your commercial insurance policy endorsements. They modify your coverage, please read them
carefully. They may also add coverages to your existing policy.

You, Your, We, Us, and Our
Throughout the policy and applicable endorsements, the terms "you" and "your" mean the person, people, or
organization shown as the Named Insured in the Declarations. "We," "us," and "our" mean the insurance
company issuing this policy. Besides you, there may be other people "insured" under certain parts of the
policy.

Insured

The word “insured” means any person or organization qualifying as such under the WHO IS AN INSURED
sections of the coverage form in which they appear.


Word in Quotation Marks
Words and phrases that appear in quotation marks have the special meaning given to them in the Section -
DEFINITIONS of the coverage form in which they appear.



By signing and delivering the endorsement(s) to you, we state that it is a valid contract when counter-signed
by our authorized representative.


                                ACE AMERICAN INSURANCE COMPANY




IT7016 version date: 05-2014                    Page 2 of 2
                   Case 20-11570-LSS               Doc 138                                      Filed 07/10/20   Page 30 of 48




    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
 Named Insured                                                                                                        Endorsement Number
 Pyxus International, Inc.                                                                                            036
 Policy Symbol     Policy Number         Policy Period                                                                Effective Date of Endorsement
 CXC               D38213593 004         September 01, 2019 to September 01, 2020                                     June 18, 2020
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
                                                            NOTICE TO OTHERS ENDORSEMENT – SPECIFIC PARTIES




    NOTICE TO OTHERS ENDORSEMENT – SPECIFIC PARTIES
This endorsement modifies coverage under the following:

             INTERNATIONAL ADVANTAGE® COMMERCIAL INSURANCE POLICY

   A.     If we cancel the Policy prior to its expiration date by notice to you or the first Named insured for any
          reason other than nonpayment of premium, we will endeavor, as set out below, to send written notice
          of cancellation, via such electronic or other form of notification as we determine, to the persons or
          organizations listed in the schedule set out below (the “Schedule”). You or your representative must
          provide us with both the physical and e-mail address of such persons or organizations, and we will
          utilize such e-mail address or physical address that you or your representative provided to us on
          such Schedule.

   B.     We will endeavor to send or deliver such notice to the e-mail address or physical address
          corresponding to each person or organization indicated in the Schedule at least 30 days prior to the
          cancellation date applicable to the Policy.

   C.     The notice referenced in this endorsement is intended only to be a courtesy notification to the
          person(s) or organization(s) named in the Schedule in the event of a pending cancellation of
          coverage. We have no legal obligation of any kind to any such person(s) or organization(s). Our
          failure to provide advance notification of cancellation to the person(s) or organization(s) shown in the
          Schedule shall impose no obligation or liability of any kind upon us, our agents or representatives,
          will not extend any Policy cancellation date and will not negate any cancellation of the Policy.

   D.     We are not responsible for verifying any information provided to us in any Schedule, nor are we
          responsible for any incorrect information that you or your representative provide to us. If you or your
          representative does not provide us with the information necessary to complete the Schedule, we
          have no responsibility for taking any action under this endorsement. In addition, if neither you nor
          your representative provides us with e-mail and physical address information with respect to a
          particular person or organization, then we shall have no responsibility for taking action with regard to
          such person or entity under this endorsement.

   E.     We may arrange with your representative to send such notice in the event of any such cancellation.

   F.     You will cooperate with us in providing, or in causing your representative to provide, the e-mail
          address and physical address of the persons or organizations listed in the Schedule.

   G.     This endorsement does not apply in the event that you cancel the Policy.




IT7913 version date: 07-2012                             Page 1 of 2
                   Case 20-11570-LSS         Doc 138      Filed 07/10/20   Page 31 of 48



                                                 SCHEDULE
 Name of Certificate Holder           E-Mail Address                   Physical Address
 U.S. Department of Justice                                            844 King Street, Suite 2207
 Office of the United States                                           Wilmington, DE 19801
 Trustee
 District of Delaware
 https://www.justice.gov/contact-us

All other terms and conditions of this Policy remain unchanged.




 IT7913 version date: 07-2012                    Page 2 of 2
                          Case 20-11570-LSS                     Doc 138           Filed 07/10/20              Page 32 of 48



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                            CHANGE IN INFORMATION PAGE

 Company: HARTFORD UNDERWRITERS                   INSURANCE CO.
 Carrier Code: 10456                                                   Endorsement           Policy Effective Date 09/01/2019
 Policy Number: 10 WN S47100                                           Number: 69            Policy Expiration Date: 09/01/2020
 Endt Effective Date: 06/15/2020                            Effective hour is the same as stated on the Information Page of the
                                                            policy.
 Named Insured and              PYXUS INTERNATIONAL, INC.
 Address:                       8001 AERIAL CENTER PARKWAY
                                MORRISVILLE, NC 27560



 FEIN Number: XX-XXXXXXX
 Producer: WILLIS OF NEW YORK,                 INC.
 Producer Code: 252185
 The changes checked below apply to the policy.
         Item 1 is replaced by the following as indicated by specific entry:
     The Insured:
     (WC 89 06 01)
     Mailing Address/Location:
      (WC 89 06 05)
           Individual         Corporation           Partnership             Other:
        Item 2 is replaced by: The Policy Period is      From                                                 to
                                                                               (WC 89 06 03)                                      (WC 89 06 04)
                                                         12:01 a.m., at the Insured’s mailing address.
        Item 3A is changed to include the state or states of:

        Item 3C is replaced by the following: Other State Insurance: Part Three of the policy applies to the states, if any, listed here:



  X     Item 3D is changed to add/delete endorsements listed here: ADD: ENDORSEMENT #70 - WC990528

        Item 4 is changed to:            Add/Delete the following Classification of Operations:
                                         Show the following Premium Basis due to a recently completed audit
                                         Show the following revised Rates for the classification indicated:
                                         Other:
       Item 4 is replaced by the following:
 4.   The Premium for this policy will be determined by our manuals of Rules, Classifications, Rates, and Rating Plans. All information required
      below is subject to verification and change by audit.
 Classifications                                                      Code             Premium Basis               Rates Per $100      Estimated Annual
                                                                     Number            Total Estimated             of                  Premium
                                                                                     Annual Remuneration           Remuneration




 Interstate/Intrastate ID No.
                                         Total Estimated Annual Premium
 Minimum Premium:                                       Deposit Premium
 Audit Period:        X Annual            Semi-Annual           Quarterly            Monthly
 The additional or refund premium created by this endorsement is               NO CHANGE
                                          1st Anniversary                                                           2nd Anniversary

06/22/2020 ANM

                                   Countersigned by
 Form WC 99 00 37 B Printed in U.S.A.                                                                                    Authorized Representative
                   Case 20-11570-LSS            Doc 138     Filed 07/10/20      Page 33 of 48


                                                                                                       ABCDEFGHIJ



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    NOTICE OF CANCELLATION TO DESIGNATED CERTIFICATE HOLDER



Policy Number: 10 WN S47100                                 Endorsement Number: 70
Effective Date: 06/15/2020 Effective hour is the same as stated on the Information Page of the policy.
Named Insured and Address: PYXUS INTERNATIONAL, INC.
                           8001 AERIAL CENTER PARKWAY
                           MORRISVILLE, NC 27560




This policy is subject to the following additional                 number of days notice of the cancellation
Conditions when a number of days are shown in the                  effective date, as shown in Part C.
schedule for any of the below Parts:                           If notice is mailed, proof of mailing notice to the
A. If this policy is cancelled by the Company, other           certificate holder’s mailing address as shown in the
    than for non-payment of premium, notice of such            schedule will be sufficient proof of notice. If the
    cancellation will be provided to the certificate           number of days notice in the schedule for any Part is
    holder in the schedule, at least the number of             left blank or is shown as zero, no notice will be
    days in advance of the cancellation effective              provided to the scheduled certificate holder under
    date, as shown in Part A.                                  that Part.
B. If this policy is cancelled by the Company for              Any notification rights provided by this endorsement
    non-payment of premium, notice of such                     apply only to active certificate holder(s) who were
    cancellation will be provided to the certificate           issued a certificate of insurance applicable to this
    holder in the schedule within the number of days           policy’s term.
    notice of the cancellation effective date, as              Failure to provide such notice to the certificate
    shown in Part B.                                           holder(s) will not amend or extend the date the
C. If this policy is cancelled by the insured, notice of       cancellation becomes effective, nor will it negate
    such cancellation will be provided to the                  cancellation of the policy. Failure to send notice
    certificate holder in the schedule, within the             shall impose no liability of any kind upon the
                                                               company or its agents or representatives.

                                                      Schedule

Number of Days Notice:                                Name and Mailing Address of Certificate Holder

        Part A:     30                                U.S. Department of Justice
                                                      Office of the United States Trustee
        Part B:     10                                District of Delaware
                                                      844 King Street, Suite 2207
        Part C:     30                                Wilmington, DE 19801




Form WC 99 05 28 Printed in U.S.A.
Process Date:                                                                Policy Expiration Date:
                                                 © 2011, The Hartford
              Case 20-11570-LSS      Doc 138   Filed 07/10/20   Page 34 of 48


In re PYXUS INTERNATIONAL, INC. et al.                          Case No. 20-11570 (LSS)
               Debtor




                      CERTIFICATES OF INSURANCE - EXPLANATIONS
          Case 20-11570-LSS              Doc 138     Filed 07/10/20    Page 35 of 48


 In re PYXUS INTERNATIONAL, INC. et al.                                   Case No. 20-11570 (LSS)
                 Debtor




                                                                                    Status of
                      Coverage                              Policy Period          US Trustee
                                                                                  Endorsement
                   Property (Global)                        5-1-20 to 5-1-21        Attached
             Special Contingency (Global)                  5-13-20 to 5-13-23        Pending
Marine Stock throughput Policy (Global) (Quota Shared)     5-24-20 to 5-24-21       Attached
       Marine Cargo 1st Excess (Quota Shared)              5-24-20 to 5-24-21       Attached
      Marine Cargo 2nd Excess (Quoted Shared)              5-24-20 to 5-24-21       Attached
       Marine Cargo 3rd Excess (Quota Shared)              5-24-20 to 5-24-21       Attached
            Aircraft Hull & Liability & War                 5-1-20 to 5-1-21         Pending
             Forestry Property in Malawi                    6-9-20 to 6-9-21        Attached
              Political Risk (Outside US)                  6-30-17 to 6-29-20          N/A
             Directors & Officers Liability                8-13-19 to 10-1-20       Attached
              First Excess D&O Liability                   8-13-19 to 10-1-20       Attached
             Second Excess D&O Liability                   8-13-19 to 10-1-20       Attached
             Third Excess D&O Liability                    8-13-19 to 10-1-20       Attached
             Fourth Excess D&O Liability                   8-13-19 to 10-1-20       Attached
              Fifth Excess D&O Liability                   8-13-19 to 10-1-20       Attached
          Lead Side A- Excess D&O Liability                8-13-19 to 10-1-20        Pending
           1st Excess Side A D&O Liability                 8-13-19 to 10-1-20        Pending
                  Fiduciary Liability                      8-13-19 to 8-13-20       Attached
                    Crime (Global)                         8-13-19 to 8-13-20       Attached
           Commercial Auto Liability (US)                   9-1-19 to 9-1-20        Attached
                 General Liability (US                      9-1-19 to 9-1-20        Attached
              WC & Employers Liability                      9-1-19 to 9-1-20        Attached
                       Umbrella                             9-1-19 to 9-1-20        Attached
                    Excess Liability                        9-1-19 to 9-1-20        Attached
        Media, Cyber and Technology (Global)                9-1-19 to 9-1-20        Attached
      International General Liability (Outside US)          9-1-19 to 9-1-20        Attached
             Non Owned Aircraft Liability                   9-1-19 to 9-1-20        Attached
               Corporate Counsel E&O                       9-21-19 to 9-21-20       Attached
              Case 20-11570-LSS      Doc 138   Filed 07/10/20   Page 36 of 48


In re PYXUS INTERNATIONAL, INC. et al.                          Case No. 20-11570 (LSS)
               Debtor




                  EVIDENCE OF DEBTOR IN POSSESSION BANK ACCOUNTS
                          Case
                           Case20-11570-LSS
                                20-11570-LSS Doc
                                              Doc138
                                                  80                   Filed 06/16/20
                                                                             07/10/20        Page 1
                                                                                                  37ofof10
                                                                                                         48




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket No. 14
                                                                        §

                  INTERIM ORDER (I) AUTHORIZING CONTINUED USE OF EXISTING
                 CASH MANAGEMENT SYSTEM AND BANK ACCOUNTS, (II) WAIVING
               CERTAIN UNITED STATES TRUSTEE REQUIREMENTS, (III) AUTHORIZING
                 CONTINUED PERFORMANCE OF INTERCOMPANY TRANSACTIONS,
                INCLUDING INTERCOMPANY LOANS, (IV) AUTHORIZING AN INTERIM
                    SUSPENSION OF SECTION 345(B) DEPOSIT AND INVESTMENT
                      REQUIREMENTS AND (V) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an interim order (this

         “Interim Order”) (i) authorizing the Debtors to continue to use their centralized cash management

         system (the “Cash Management System”) and bank accounts; (ii) waiving certain bank account

         and related requirements of the Office of the United States Trustee for the District of Delaware

         (the “U.S. Trustee”); (iii) authorizing continued performance of Intercompany Transactions,

         including Intercompany Loans, and granting administrative expense status to Intercompany

         Claims; (iv) authorizing an interim suspension of the requirements of section 345(b) of the

         Bankruptcy Code; and (v) granting related relief, all as more fully set forth in the Motion; and due

         and sufficient notice of the Motion having been provided under the particular circumstances, and


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

         2
             Capitalized terms used but not defined in this Interim Order have the meanings used in the Motion.
26646432.3
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80              Filed 06/16/20
                                                                    07/10/20   Page 2
                                                                                    38ofof10
                                                                                           48




         it appearing that no other or further notice need be provided; and the Court having jurisdiction to

         consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated as of February 29, 2012; and consideration of the Motion and the relief

         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having

         been held to consider the relief requested in the Motion (the “Hearing”); and upon the First Day

         Declaration and the record of the Hearing and all the proceedings before the Court; and the Court

         having found such relief to be in the best interests of the Debtors, their estates and creditors and

         any parties in interest; and the legal and factual bases set forth in the Motion and at the Hearing

         having established just cause for the relief granted herein; and after due deliberation thereon and

         sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Motion is granted on an interim basis as set forth herein.

                        2.      The final hearing (the “Final Hearing”) on the Motion will be held on July

         17, 2020, at 11:00 a.m. (Eastern Time). Any objections or responses to entry of a final order on

         the Motion must be filed on or before 4:00 p.m. (Eastern Time) on July 10, 2020, and served on

         the following parties: (i) the Office of the United States Trustee for the District of Delaware, J.

         Caleb Boggs Federal Building, 844 North King Street, Suite 2207, Wilmington, Delaware 19801

         (Attn: David L. Buchbinder, Esq. (david.l.buchbinder@usdoj.gov)); (ii) Simpson Thacher &

         Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn: Sandeep Qusba

         (squsba@stblaw.com), Michael Torkin (michael.torkin@stblaw.com) and Nicholas Baker

         (nbaker@stblaw.com)), proposed co-counsel for the Debtors; (iii) Young Conaway Stargatt &


26646432.3
                                                          2
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80             Filed 06/16/20
                                                                   07/10/20    Page 3
                                                                                    39ofof10
                                                                                           48




         Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801 (Attn:

         Pauline K. Morgan (pmorgan@ycst.com) and Kara Hammond Coyle (kcoyle@ycst.com)),

         proposed co-counsel for the Debtors; (iv) Stroock & Stroock & Lavan LLP, 180 Maiden Lane,

         New York, New York 10038 (Attn: Kristopher Hansen, Esq. (khansen@stroock.com) and

         Jonathan Canfield, Esq. (jcanfield@stroock.com)), co-counsel to the Ad Hoc First Lien Group;

         (v) Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, Delaware

         19801 (Attn: Bradford J. Sandler, Esq. (bsandler@pszjlaw.com) and James E. O’Neill, Esq.

         (joneill@pszjlaw.com)), co-counsel to the Ad Hoc First Lien Group; (vi) Wachtell Lipton Rosen

         & Katz, 51 West 52nd Street, New York, New York 10019 (Attn: Joshua Feltman

         (jafeltman@wlrk.com) and Benjamin Arfa (bsarfa@wlrk.com)), co-counsel to the Ad Hoc

         Crossholder Group and the DIP Agent; (vii) Morris, Nichols, Arsht & Tunnell LLP, 1201 North

         Market Street, Wilmington, Delaware 19801 (Attn. Derek C. Abbott (dabbott@mnat.com)), co-

         counsel to the Ad Hoc Crossholder Group and the DIP Agent; (viii) White & Case LLP, 1221

         Avenue of the Americas, New York, New York 10020 (Attn: Scott Greissman

         (sgreissman@whitecase.com) and Andrew Zatz (azatz@whitecase.com)), counsel to the ABL

         Agent; (ix) counsel to any committee appointed in these Chapter 11 Cases; and (x) any other party

         entitled to notice under Bankruptcy Rule 2002. In the event no objections to entry of a final order

         on the Motion are timely received, this Court may enter such final order without need for the Final

         Hearing.

                        3.      Except as otherwise provided herein, the Debtors are authorized and

         empowered to continue to maintain and use their Cash Management System and bank accounts

         consistent with their prepetition practices.




26646432.3
                                                         3
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80              Filed 06/16/20
                                                                    07/10/20   Page 4
                                                                                    40ofof10
                                                                                           48




                        4.      All existing deposit agreements between the Debtors and the depository and

         disbursement banks listed on Exhibit E to the Motion (collectively, the “Banks” and each a

         “Bank”) shall continue to govern the postpetition cash management relationship between the

         Debtors and the Banks, and all of the provisions of such agreements, including, without limitation,

         the termination and fee provisions, shall remain in full force and effect. The Debtors and the Banks

         are authorized, without further order of this Court, to implement such changes to the Cash

         Management System and procedures in the ordinary course of business in accordance with the

         terms of the existing deposit and disbursement agreements, including opening any new bank

         accounts or closing any existing bank accounts, to the extent permitted by the Debtors’ proposed

         postpetition secured debtor-in-possession financing (“DIP Financing”) and subject to the notice

         requirements set forth in paragraph 17 of this Interim Order. The Banks are authorized to honor

         the Debtors’ requests to close existing bank accounts or open new bank accounts.

                        5.      The Debtors are authorized but not directed to (i) maintain and continue to

         use their existing bank accounts that are listed on the attached Exhibit E to the Motion (the

         “Debtor Bank Accounts”), in the same manner and with existing account numbers, styles and

         document forms as are currently employed; (ii) deposit funds in, and withdraw funds from, the

         Debtor Bank Accounts by usual means, including check, wire transfer, ACH transfer, draft,

         electronic fund transfer, centralized lockbox or other items presented, issued or drawn on the

         Debtor Bank Accounts; (iii) pay prepetition and ordinary-course bank fees for the Debtor Bank

         Accounts; (iv) perform their obligations under the Debtor Bank Accounts’ governing documents

         and agreements; and (v) treat the Debtor Bank Accounts for all purposes as “debtor in possession”

         accounts (“DIP Accounts”).




26646432.3
                                                          4
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80               Filed 06/16/20
                                                                     07/10/20    Page 5
                                                                                      41ofof10
                                                                                             48




                        6.      Each Bank is authorized to continue to administer, service and maintain the

         Debtor Bank Accounts, as they were prepetition, without interruption and in the ordinary course,

         without further order of this Court, and to receive, process, honor and pay all checks, drafts, wires,

         ACH transfers, electronic fund transfers or other items presented, issued or drawn on the Debtor

         Bank Accounts (collectively, the “Disbursements”) on account of any claim this Court has granted

         the Debtors approval to pay, whether arising before, on or after the Petition Date to the same extent

         the Debtors were responsible for such items prior to the Petition Date; provided that the applicable

         Debtor Bank Accounts contain sufficient funds.

                        7.      Notwithstanding any other provision of this Interim Order, no Bank that

         honors a prepetition check or other item drawn on any account that is the subject of this Interim

         Order (a) at the direction of the Debtors, (b) in good faith belief that this Court has authorized such

         prepetition check or item to be honored or (c) as the result of an innocent mistake made despite

         implementation of reasonable item-handling procedures, shall be deemed to be liable to the

         Debtors, their estates or any other party on account of such prepetition check or other item being

         honored postpetition, or otherwise deemed to be in violation of this Interim Order.

                        8.      Each Bank is authorized, without further order of this Court, to debit the

         Debtor’s accounts in the ordinary course of business without the need for further order of this

         Court for: (i) all checks drawn on the Debtor’s accounts which are cashed at such Bank’s counters

         or exchanged for cashier’s checks by the payees thereof whether arising prepetition or postpetition;

         (ii) all checks or other items deposited in one of Debtor’s accounts with such, whether arising

         prepetition or postpetition, which have been dishonored or returned unpaid for any reason, together

         with any fees and costs in connection therewith, to the same extent the Debtor was and/or is

         responsible for such items whether prepetition or postpetition; and (iii) all undisputed prepetition


26646432.3
                                                           5
                     Case
                      Case20-11570-LSS
                           20-11570-LSS Doc
                                         Doc138
                                             80             Filed 06/16/20
                                                                  07/10/20   Page 6
                                                                                  42ofof10
                                                                                         48




         amounts outstanding as of the date hereof, if any, owed to any Bank as service charges for the

         maintenance of the Cash Management System. The Debtors shall at all times maintain sufficient

         balances in the accounts at each Bank to secure their obligations to each Bank for the cash

         management and related services provided to the Debtors.

                        9.      Each of the Banks may rely on the representations of the Debtors with

         respect to whether any check or other payment order drawn or issued by the Debtors prior to the

         Petition Date should be honored pursuant to this or any other order of this Court and the Banks

         shall not have any liability to any party for relying on such representations by the Debtors as

         provided for herein.

                        10.     The Debtors are authorized to continue performing Intercompany

         Transactions arising from or related to the operation of their business in the ordinary course.

         Notwithstanding anything to the contrary set forth herein, the Debtors shall not, absent further

         order of this Court, (a) make cash payments constituting Intercompany Loans in excess of

         approximately $90 million in the aggregate, or (b) pay any capital contributions or dividends.

         Notwithstanding the foregoing, the Debtors shall not, during the pendency of these Chapter 11

         Cases, undertake any Intercompany Transactions with FIGR Brands, Inc., FIGR Canada Holdings

         ULC, Canada’s Island Gardens, Inc. or FIGR Norfolk Inc.

                        11.     All obligations of the Debtors on account of any authorized postpetition

         Intercompany Transactions are hereby accorded administrative expense priority under section

         503(b) of the Bankruptcy Code, subject and junior to the claims, including adequate protection

         and superpriority claims, granted in connection with any order(s) of this Court approving the DIP

         Financing. Each entity using funds that flow through the Cash Management System shall continue

         to bear the ultimate payment responsibility for those ordinary-course transactions. In connection


26646432.3
                                                        6
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80               Filed 06/16/20
                                                                     07/10/20    Page 7
                                                                                      43ofof10
                                                                                             48




         with the Intercompany Transactions, the Debtors shall maintain records for all transfers of cash so

         that all transactions (including Intercompany Transactions) can be readily ascertained, traced,

         recorded properly and distinguished between prepetition and postpetition transactions.

                        12.     The relief granted in this Interim Order with respect to any Intercompany

         Transaction and/or Intercompany Claim shall not constitute a finding as to the validity, priority or

         status of such Intercompany Transaction and/or Intercompany Claim. The rights of any party,

         including the Debtors, to contest the validity, priority or status of any Intercompany Transaction

         and/or Intercompany Claim are expressly reserved.

                        13.     The Debtors are authorized to continue using all checks, correspondence

         and other business forms, including, but not limited to, purchase orders, multicopy checks,

         letterhead, envelopes, promotional materials and other business forms, substantially as they existed

         immediately before the Petition Date without reference to the Debtors’ status as debtors in

         possession; provided that once the Debtors’ existing checks have been used, the Debtors will,

         when reordering checks, ensure that the designation “Debtor in Possession” and the corresponding

         bankruptcy case number are printed on all checks; provided, further, that, with respect to checks

         that the Debtors or their agents print themselves, the Debtors shall use commercially reasonable

         efforts to begin printing the “Debtor in Possession” legend and the lead bankruptcy case number

         on such checks within ten (10) days of the date of entry of this Interim Order.

                        14.     The requirements of section 345 of the Bankruptcy Code, to the extent the

         Debtor Bank Accounts do not strictly comply therewith, are waived on an interim basis for a period

         of up to forty-five (45) days after the Petition Date; provided, however, that nothing in this Interim

         Order shall affect the Debtors’ ability to seek further extensions of such waiver.




26646432.3
                                                           7
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80              Filed 06/16/20
                                                                    07/10/20    Page 8
                                                                                     44ofof10
                                                                                            48




                        15.     In each instance in which the Debtors hold Debtor Bank Accounts at Banks

         that are party to a Uniform Depository Agreement with the U.S. Trustee, within fifteen (15) days

         after entry of this Interim Order the Debtors shall (a) contact the Banks, (b) provide the Banks with

         each of the Debtor’s employer identification numbers and (c) identify their Debtor Bank Accounts

         held as being held by a debtor-in-possession in a bankruptcy case and provide the main case

         number.

                        16.     For banks at which the Debtors hold Debtor Bank Accounts that are not

         party to a Uniform Depository Agreement with the Office of the United States Trustee for the

         District of Delaware, the Debtors shall either (i) transfer funds to a bank that has executed a

         Uniform Depository Agreement with the Office of the United States Trustee for the District of

         Delaware, or (ii) use their good-faith efforts to cause the banks at which such Debtor Bank

         Accounts exist to execute a Uniform Depository agreement in a form prescribed by the Office of

         the United States Trustee within forty five (45) days of the date of this Order. The U.S. Trustee's

         rights to seek further relief from this Court on notice in the event that the aforementioned banks

         are unwilling to execute a Uniform Depository Agreement in a form prescribed by the U.S. Trustee

         are fully reserved.

                        17.     To the extent the Debtors seek to open any new bank accounts or close any

         existing bank accounts as permitted under paragraph 4 of this Interim Order, the Debtors shall give

         notice to the U.S. Trustee, any statutory committee appointed in the Chapter 11 Cases, and the

         administrative agents under the DIP Financing within fifteen (15) days after opening a new bank

         account or closing an existing bank account; provided that the Debtors shall open any such new

         bank account at a bank that has executed a Uniform Depository Agreement with the U.S. Trustee,

         or at a bank willing to immediately execute such an agreement.


26646432.3
                                                          8
                      Case
                       Case20-11570-LSS
                            20-11570-LSS Doc
                                          Doc138
                                              80               Filed 06/16/20
                                                                     07/10/20    Page 9
                                                                                      45ofof10
                                                                                             48




                          18.   Nothing contained herein shall prevent any Bank from modifying or

         terminating any Bank Accounts or cash management services or related services in accordance

         with the agreements governing such accounts, programs or services, subject to providing no less

         than fifteen (15) calendar days advance notice.

                          19.   Despite the Debtors’ use of a consolidated Cash Management System, the

         Debtors shall calculate any quarterly fees due under 28 U.S.C. § 1930(a)(6) based on the

         disbursements of each Debtor, regardless of which Debtor, or other entity, pays those

         disbursements.

                          20.   Within five (5) business days from the entry of this Interim Order, the

         Debtors shall (i) serve a copy of this Interim Order on each Bank and (ii) request that each Bank

         internally code each of the Debtor Bank Accounts as “debtor in possession” accounts.

                          21.   The contents of the Motion satisfy the requirements of Bankruptcy Rule

         6003(b).

                          22.   Nothing in the Motion or this Interim Order or the relief granted herein

         (including any actions taken or payments made by the Debtors) is to be construed as (i) an

         admission of the validity of any claim against the Debtors; (ii) an admission with respect to the

         validity, extent or perfection of any lien; (iii) a waiver of the Debtors’ rights or those of any party

         in interest to dispute, contest, setoff or recoup any claim or assert any related rights, claims or

         defenses; (iv) a waiver of the Debtors’ rights or those of any party in interest over the validity,

         extent, perfection or possible avoidance of any lien; or (v) an approval or assumption of any

         agreement, contract, program, policy or lease under section 365 of the Bankruptcy Code.

                          23.   The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.




26646432.3
                                                           9
                      Case
                      Case20-11570-LSS
                           20-11570-LSS Doc
                                        Doc138
                                            80 Filed
                                               Filed06/16/20
                                                     07/10/20 Page
                                                              Page10
                                                                   46of
                                                                      of10
                                                                         48




                        24.     Notwithstanding the applicability of Bankruptcy Rule 6004(h), the terms

         and conditions of this Interim Order are immediately effective and enforceable upon its entry.

                        25.     The Debtors are authorized and empowered to take all actions necessary or

         appropriate to implement the relief granted in this Interim Order.

                        26.     This Court retains jurisdiction over all matters arising from or related to the

         implementation or interpretation of this Interim Order.




                                                               LAURIE SELBER SILVERSTEIN
26646432.3     Dated: June 16th, 2020                          UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
                                                          10
              Case 20-11570-LSS      Doc 138   Filed 07/10/20   Page 47 of 48


In re PYXUS INTERNATIONAL, INC. et al.                          Case No. 20-11570 (LSS)
               Debtor




                               RETAINERS PAID (FORM IR-2)
                                  Case 20-11570-LSS         Doc 138      Filed 07/10/20   Page 48 of 48


In re PYXUS INTERNATIONAL, INC. et al.                                                                Case No. 20-11570 (LSS)
               Debtor



                                      SCHEDULE OF RETAINERS PAID TO PROFESSIONALS


                                      Method of                                                 Amount Applied to
Payee                                  Payment           Name of Payor            Amount             Date              Balance
Ernst & Young LLP                        ACH          Pyxus International, Inc.     $798,248                  $0           $798,248
Deloitte & Touche LLP                    ACH          Pyxus International, Inc.       $80,000                 $0            $80,000
Prime Clerk                           Wire transfer   Pyxus International, Inc.       $50,000                 $0            $50,000
Robinson, Bradshaw & Hinson, P.A.        ACH          Pyxus International, Inc.       $50,000                 $0            $50,000
RPA Asset Management Services LLC     Wire transfer   Pyxus International, Inc.     $400,000             $41,849           $358,151
Simpson Thacher & Bartlett LLP        Wire transfer   Pyxus International, Inc.    $1,750,000           $971,839           $778,161
Young Conaway Stargatt & Taylor, LL   Wire transfer   Pyxus International, Inc.     $225,000            $156,770            $68,230
